Case 2:19-cv-01211-AB-MAA Document 44 Filed 07/20/20 Page 1 of 1 Page ID #:291



1
                                                                                 JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
                                              Case No. CV 19-01211-AB (MAAx)
12    American Cover Deisgn 26, Inc.,
13
                      Plaintiff,
                                              ORDER DISMISSING CIVIL ACTION
14
      v.
15
      LA Trim & Rugs, Inc.,
16
                      Defendant.
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 45 days, to re-
22   open the action if settlement is not consummated.
23         This Court retains full jurisdiction over this action and this Order shall not
24   prejudice any party to this action.
25
     Dated: July 20, 2020             __
26                                    _____________________________________
27                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
28
                                               1.
